           Case 1:15-cr-00093-VEC Document 504 Filed 06/08/20 Page 1 of 2



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                              Direct Number: (212) 326-3808
                                                                                                  jloonam@jonesday.com




                                                   June 8, 2020


BY ECF

The Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                    Re:      United States v. Sheldon Silver, 15 Cr. 093 (VEC)

Dear Judge Caproni:

       We respectfully submit this letter to request a short adjournment of the parties’
sentencing submissions, currently due on June 11, 2020. The government joins this motion.
Sentencing is scheduled for July, 25, 2020.

        This afternoon, the United States Probation Department advised the parties that it intends
to submit an update to the Presentence Report (“PSR”). The defendant will need one-week to
review and incorporate the updated PSR into his sentencing submission. In addition, as the
Court is aware, the parties are engaged in ongoing and constructive discussions regarding the
amount of money and gain involved in the counts of conviction for forfeiture purposes. These
issues are also relevant to the sentencing submissions. We expect to conclude the discussions
with the government soon. If the parties reach agreement, it would streamline both the update to
the PSR and the sentencing submissions. Accordingly, the parties jointly request the Court grant
a brief adjournment of the filing date for the sentencing submissions to one-week from the date
Probation submits the updated PSR.

                                                            Respectfully submitted,


                                                             /s/ James P. Loonam
                                                            James P. Loonam
                                                            Meir Feder
                                                            Colleen Noonan Ryan
                                                            Abigael Bosch




AMS TERDAM  ATL ANTA  BEIJING  BOS TO N  BRISBANE  BRUSSEL S  CHICAGO  CLEVEL AND  COLUMBUS  DALL AS  DETROIT
DUBAI  DÜSSELDORF  FRANKFUR T  HONG KONG  HOUS TON  IRVINE  LO NDON  LOS ANGELES  MADRID  MELBOURNE
MEXICO CIT Y  MIAMI  MIL AN  MINNEAPOLIS  MOSCOW  MUNICH  NEW YORK  PARIS  PER TH  PITTSBURGH  SAN DIEGO
SAN FRANCISCO  SÃO PAULO  SAUDI ARABIA  SHANGHAI  SILICON VALLEY  SINGAPORE  S YDNEY  TAIPEI  TOKYO  WASHINGTON
        Case 1:15-cr-00093-VEC Document 504 Filed 06/08/20 Page 2 of 2



The Honorable Valerie E. Caproni
June 8, 2020
Page 2




cc: Counsel of record (via ECF)
